UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7374



CHARLES GENE ROGERS,

                                           Petitioner - Appellant,

          versus


DON G. WOOD,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cv-00269-JAB)


Submitted: December 20, 2006                Decided:   July 11, 2007


Before WILLIAMS, Chief Judge, and NIEMEYER and SHEDD, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Charles Gene Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles Gene Rogers, a North Carolina inmate, appeals the

district court’s orders dismissing his action filed pursuant to 28

U.S.C. § 2241 (2000) and denying his motion for reconsideration.

We vacate and remand.

            In his § 2241 petition, Rogers challenged his convictions

for murder and robbery.      He filed the petition in the Middle

District of North Carolina, where he is incarcerated.         He was

convicted and sentenced in Wayne County, North Carolina, which is

in the Eastern District of North Carolina.      See 28 U.S.C. § 113

(2000).     The district court dismissed the action upon the finding

that it should have been filed in the Eastern District of North

Carolina.

            A state prisoner incarcerated in a state with two or more

judicial districts may file a habeas corpus petition in either the

district of confinement or the district where the defendant was

convicted and sentenced.      28 U.S.C. § 2241(d); Braden v. 30th

Judicial Circuit Court of Ky., 410 U.S. 484, 497 (1973).       Thus,

under the statute, Rogers’ action was properly filed in the Middle

District of North Carolina.     While the district court could have

transferred the petition to the Eastern District of North Carolina,

see 28 U.S.C.A. § 2241(d) (explaining that a district court, “in

the exercise of its discretion and in furtherance of justice,” may




                                - 2 -
transfer a § 2241 petition to the district of conviction or the

district of confinement), it erred in dismissing the petition.

          Accordingly, we vacate the district court’s orders and

remand. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                             VACATED AND REMANDED




                              - 3 -